Citation Nr: 1550244	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-14 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for PTSD.

3. Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

4. Entitlement to an initial increased rating for diabetes mellitus, type II, with erectile dysfunction, rated as 20 percent disabling.

5. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to June 1971 and from October 1973 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The claims for PTSD and an acquired psychiatric disorder other than PTSD were initially developed as a single claim for service connection for an acquired psychiatric disorder, to include the underlying issue of whether new and material evidence had been submitted to reopen the claim, which had previously been addressed in 2007, 2008 and 2010 rating decisions.  However, as the prior rating decisions only addressed whether the criteria for service connection for PTSD had been met, the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD is not part of a petition to reopen, and is instead before the Board on the merits.  Moreover, as service connection for PTSD requires application of different legal criteria, and a favorable determination is warranted on that claim at this time, the matter has been bifurcated and recharacterized as reflected on the title page.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

The issues of entitlement an increased rating for diabetes mellitus, entitlement to service connection for an acquired psychiatric disorder other than PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A March 2007 rating decision denied entitlement to service connection for  PTSD and a January 2008 rating decisions denied reopening of that claim.  The Veteran did not perfect an appeal of those rating decisions and new and material evidence was not received within a year of the issuance of either rating decision.

2. A November 2010 rating decision confirmed the prior denial of service connection for PTSD.

3. Evidence received within one year of the November 2010 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

4. The Veteran has been diagnosed with PTSD by a VA-contracted psychiatrist, who related the Veteran's PTSD to the Veteran's fear of hostile military or terrorist activity consistent with the circumstances of the Veteran's service.


CONCLUSIONS OF LAW

1. The March 2007 and January 2008 rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2. New and material has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The criteria for service connection for PTSD are met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.304(f)(3) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. New and Material Evidence

A final claim may be reopened if new and material evidence is submitted.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for PTSD was denied in a March 2007 rating decision because the Veteran's reported stressors were not verified.  The Veteran did not appeal March 2007 rating decision, and new and material evidence-namely evidence of a verified stressors- was not received within one year of that decision.  The matter was readjudicated in a January 2008 rating decision, which continued the denial of service connection for PTSD, as there was still no evidence of any verified stressors.  The Veteran did not appeal the January 2008 rating decision, and new and material evidence was not received within one year of that decision.  For those reasons, the March 2007 and January 2008 rating decisions are final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Effective July13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 C.F.R. § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases. This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the veteran's account.  VA's specific PTSD regulation, 38 C.F.R. § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor. 

The primary result of the recent amendment of 38 CFR § 3.304(f) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  See 75 Fed. Reg. 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)).

With those revisions in mind, service connection for PTSD was denied in a November 2010 rating decision.  That rating decision denied reopening the Veteran's claim as no new and material evidence had been submitted.

Within a year of that rating decision, in March 2011, the Veteran was afforded a VA (QTC) examination.  The examiner explained that the Veteran is diagnosed with PTSD and his stressor is related to the fear of in-service hostile activity.   As stated above, the amendment to 38 C.F.R. § 3.304(f) obviates the need for a verified stressor where a VA-contracted psychiatrist relates a veteran's PTSD to fear of hostile military or terrorist activity.  As the March 2011 VA examination report relates the Veteran's PTSD to fear of hostile military active, new and material evidence was submitted within one year of the November 2010 rating decision.

In light of the above, the claim for service connection for an acquired psychiatric disorder is reopened.

B. Service Connection

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. 
 § 3.304(f).

As discussed above, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

First, the Board finds that the Veteran has been diagnosed with PTSD.  See, e.g., March 2011 VA Examination Report; August 2006 VA Examination Report.

In this instance, the March 2011 VA examiner (a psychiatrist with whom VA has contracted) diagnosed the Veteran with PTSD and explained that the Veteran was exposed to traumatic events during military service in Korea involving threatened death and responses of intense fear, helplessness and horror.  The examiner discussed the Veteran's harassment by other soldiers, a situation where the Veteran had a bayonet drawn on him, and the Veteran's fear of harm because of his race and heightened racial tensions in the military.

The examiner explained that "[t]he Veteran's stressor is related to fear of in-service hostile activity.  This was on the part of other servicemen.  He was harassed and threatened by other servicemen leading to fear of his life and response of intense fear and helplessness and horror."  There is no evidence that conflicts with the examiner's opinion or any evidence that contradicts the Veteran's in-service accounts.

As the March 2011 VA examiner (a psychiatrist with whom VA has contracted) diagnosed the Veteran with PTSD and related that diagnosis to the Veteran's fear of hostile military activity, which is consistent with the Veteran's circumstances of service, service connection for PTSD is warranted under 38 C.F.R. § 3.304(f)(3).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.

Service connection for PTSD is granted.


REMAND

To date, the Veteran has not been afforded a VA examination to determine the severity of his service-connected type II diabetes mellitus with erectile dysfunction.  The duty to assist requires that VA provide the Veteran an examination detailing the severity of such.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Additionally, opinions concerning the etiology of the Veteran's diagnosed acquired psychiatric disorders other than PTSD are required on remand.   

Moreover, the AOJ's assignment of an initial disability rating for the newly service-connected PTSD, awarded above, and the outcome of the remanded increased rating claim may impact the Veteran's eligibility for a TDIU on a schedular basis.  Therefore, adjudication of the TDIU claim must be deferred pending the outcome of the increased rating claim, the service connection claim, and the assignment of the initial disability rating for the Veteran's PTSD.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183(1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Thus, adjudication of a TDIU is deferred pending the resolution of those items.

As the matter is being remanded, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated from June 2015 forward.

2. Schedule the Veteran for a VA examination to determine the current severity of his type II diabetes mellitus with erectile dysfunction.  The entire claims file must be made available to the examiner.  All appropriate tests and studies should be conducted, and all clinical findings should be reported in detail.

3. Then, refer the claims file to an examiner with appropriate expertise to determine the etiology of his acquired psychiatric disorders other than PTSD.  The examiner should review the record and note such review in the examination report or in an addendum. 

For each psychiatric disorder other than PTSD that is diagnosed in the record, to include depressive disorder, anxiety disorder with panic features, and schizophrenia, please opine as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disability: (a) had its onset in service or is the result of a disease, event, or injury in service; (b) is caused by service-connected PTSD; or (c) is aggravated (permanently worsened) by PTSD.  

Comprehensive rationales must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4. Then, after taking any additional development deemed necessary, readjudicate the Veteran's claims, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


